             Case 1:04-cr-00029-RDB Document 868 Filed 07/27/21 Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                          *

       v.                                         *       Criminal Action No. RDB-04-0029

SHELLEY WAYNE MARTIN,                             *

       Defendant.                                 *

   *           *       *      *       *       *       *      *      *       *      *       *

                                   MEMORANDUM ORDER

            Defendant Shelley Wayne Martin (“Defendant” or “Martin”) is currently serving a 400-

month prison sentence for participating in a racketeering conspiracy, in violation of 18 U.S.C.

§ 1962(d) and conspiracy to distribute and possess with intent to distribute 50 grams or more

of crack cocaine and 5 kilograms or more of powder cocaine, in violation of 21 U.S.C. § 846.

(Jury Verdict, ECF No. 583; Judgment, ECF No. 650.) Presently pending before this Court

are two motions filed by Martin, requesting a reduced sentence to time served. Specifically,

presently pending is Martin’s for Reduction of Sentence under Section 404(b) of the First Step

Act, seeking a reduction in his sentence that is “within his new Guideline range.” (ECF No.

832.) On May 28, 2021, Martin, now with counsel representation, submitted a supplemental

request for reduction of his sentence to time served. (ECF No. 859.) The Government has

opposed Martin’s Motions. (ECF No. 864.) The parties’ submissions have been reviewed and

no hearing is necessary. See Local Rule 105.6 (D. Md. 2021). For the reasons stated herein,

Martin’s Motions for Reduction of Sentence under Section 404(b) of the First Step Act (ECF

Nos. 832, 859) are GRANTED. After consideration of factors relating to the danger Martin

may pose to the community upon release and the appropriate sentence for his crime, this
        Case 1:04-cr-00029-RDB Document 868 Filed 07/27/21 Page 2 of 9



Court finds that Martin should not be immediately released, but instead, his sentence should

be reduced from 400 months to 300 months followed by the previously-imposed five-year

term of supervised release.

                                     BACKGROUND

       On June 27, 2007, Martin was charged along with three co-Defendants in a 19-count

indictment. (Fourth Superseding Indictment, ECF No. 355.) Martin was charged with one

count of participating in a racketeering conspiracy, in violation of 18 U.S.C. § 1962(d) (Count

One); two counts of murder in aid of racketeering, in violation of 18 U.S.C. § 1959(a)(1)

(Counts Five and Six); one count of conspiracy to distribute and possess with intent to

distribute 50 grams or more of crack cocaine and 5 kilograms or more of powder cocaine, in

violation of 21 U.S.C. § 846 (Count Eight); one count of possession of a firearm in furtherance

of drug trafficking and a crime of violence, in violation of 18 U.S.C. § 924(c) (Count Twelve);

and two counts of possession of a firearm in furtherance of a drug trafficking and a crime of

violence resulting in death, in violation of 18 U.S.C. § 924(j) (Counts Thirteen and Fourteen).

(Id.) On December 8, 2008, after a jury trial, Martin was convicted of participating in a

racketeering conspiracy, in violation of 18 U.S.C. § 1962(d) (Count One) and conspiracy to

distribute and possess with intent to distribute 50 grams or more of crack cocaine and 5

kilograms or more of powder cocaine, in violation of 21 U.S.C. § 846 (Count 8). (Jury Verdict,

ECF No. 583.) As to Count Eight, the jury found that 50 grams or more of crack, 5 kilograms

or more of cocaine, and a detectable quantity of marijuana were attributable to the conspiracy.

Martin was acquitted of the five remaining charges against him, including the murder charges.




                                              2
            Case 1:04-cr-00029-RDB Document 868 Filed 07/27/21 Page 3 of 9



        On March 30, 2009, this Court 1 sentenced Martin to 400 months imprisonment, with

concurrent terms of 400 months as to each of Counts One and Eight, followed by five years

of supervised release. (Judgment, ECF No. 650.) Martin timely appealed his conviction and

sentence. (ECF No. 654.) On June 15, 2011, the United States Court of Appeals for the

Fourth Circuit affirmed Martin’s conviction and sentence. United States v. Willie Mitchell et al.,

No. 09-4215 (4th Cir. June 15, 2011). The United States Supreme Court denied certioriari on

November 15, 2021. Id.

        On January 22, 2020, Martin filed a Motion for Reduction of Sentence under Section

404(b) of the First Step Act. (ECF No. 832.) In early 2020, the COVID-19 pandemic began

to spread throughout the United States. See In re: Court Operations Under the Exigent Circumstances

Created by COVID-19, Case 1:00-mc-00308, Standing Order 2020-05 (D. Md. Mar. 20, 2020).

On May 28, 2021, Martin, with the assistance of counsel, supplemented his Motion for

Reduction of Sentence and moved for immediate release. (ECF No. 859.) Martin does not

argue that any health conditions make him particularly vulnerable to complications should he

contract COVID-19. (Id.) Martin is projected to be released on December 23, 2032.

                                             ANALYSIS

        In 2018, Congress enacted the First Step Act. See Pub. L. No. 115-291, 132 Stat. 5194.

The First Step Act provides, inter alia, for broader application of the Fair Sentencing Act of

2010, which aimed to reduce sentencing disparities between crack and powder cocaine

offenses. See United States v. Wirsing, 943 F.3d 175, 178 (4th Cir. 2019) (citing Fair Sentencing


        1 This case was originally assigned to former Judge Andre M. Davis. On October 15, 2012, the case
was reassigned to Judge J. Frederick Motz. Upon Judge Motz’s retirement, this case was reassigned to the
undersigned.
                                                   3
         Case 1:04-cr-00029-RDB Document 868 Filed 07/27/21 Page 4 of 9



Act, Pub. L. No. 111-220, 124 Stat. 2372 (2010)). Section 404 of the First Step Act provides

that a sentencing court may “impose a reduced sentence as if sections 2 and 3 of the Fair

Sentencing Act of 2010 were in effect at the time the covered offense was committed.” First

Step Act § 404(b), 132 Stat. at 5222. A “covered offense” is “a violation of a Federal criminal

statue, the statutory penalties for which were modified by section 2 or 3 of the Fair Sentencing

Act of 2010, that was committed before August 3, 2010.” Id. § 404(a).

       Any inmate serving a sentence for pre-August 3, 2010 violations of 21 U.S.C. §

841(b)(1)(A)(iii) is eligible for relief under the First Step Act. See United States v. Gravatt, 953

F.3d 258, 259 (4th Cir. 2020); United States v. Wirsing, 943 F.3d 175, 185 (4th Cir. 2019). In

Wirsing, the Fourth Circuit concluded that when determining whether an offense is “covered,”

courts should look to the statute of conviction rather than to the conduct or drug quantities

underlying the conviction. 943 F.3d at 185-86. Before August 3, 2010, Martin committed a

violation of 21 U.S.C. § 841(b)(1)(A)(iii) (Count Eight), the statutory penalties for which were

modified by Section 2 of the FSA. In addition, under the sentencing package doctrine, “when

a district court reconsiders a sentence for one count, it can reconsider sentences for other

counts.” United States v. Hill, --- F. Supp. 3d ---, 2020 WL 891009, at *4 (D. Md. Feb. 24, 2020).

Here, because Martin’s violation of 18 U.S.C. § 1962(d) in Count One was grouped with Count

Eight at sentencing, this Court may reduce the sentence for both Count One and Count Eight

since Count Eight qualifies as a “covered offense.” See id. (“Several district courts have

concluded that where such grouping occurred at sentencing, a court can, in considering a First

Step Act motion, reduce the sentence on all of the counts in a group if one of them qualified

as a ‘covered offense’”) (citing United States v. Harmer, No. CCB-03-0216, ECF No. 113 (D.


                                                 4
         Case 1:04-cr-00029-RDB Document 868 Filed 07/27/21 Page 5 of 9



Md. Oct. 9, 2019); United States v. Black, 388 F. Supp. 3d 682, 688 (E.D. Va. 2019)).

Accordingly, Martin is eligible for relief under the First Step Act.

       As Judge Blake of this Court has held, “eligibility does not mandate relief.” United States

v. Collins, CCB-10-336, 2020 WL 1506176, at *1 (D. Md. Mar. 30, 2020). Accordingly, to

determine whether a reduction in sentence is appropriate, this Court should weigh the factors

under 18 U.S.C. § 3553 and consider post-sentencing conduct. Id. As the Fourth Circuit most

recently explained in United States v. Webb, a First Step Act proceeding “is not a plenary

resentencing” and “the decision whether to grant any reduction under the [FSA] ‘is entrusted

to the district court’s discretion.’” No. 19-6491 (4th Cir. July 19, 2021) (first citing United States

v. Collington, 995 F. 3d 347, 356 n.4 (4th Cir. 2021); then quoting United States v. Jackson, 952

F.3d 492, 495 (4th Cir. 2020)). This Court must “consider a defendant’s arguments, give

individual consideration to the defendant’s characteristics in light of the [18 U.S.C.] § 3553(a)

factors, determine …whether a given sentence remains appropriate in light of those factors,

and adequately explain that decision.” Id. (quoting Collington, 995 F.3d at 360).

       Under U.S.C. § 3553(a), the court must consider (1) Martin’s personal history and

characteristics; (2) his sentence relative to the nature and seriousness of his offense; (3) the

need for a sentence to provide just punishment, promote respect for the law, reflect the

seriousness of the offense, deter crime, and protect the public; (4) the need for rehabilitative

services; (5) the applicable guideline sentence; and (6) the need to avoid unwarranted

sentencing disparities among similarly-situated defendants. See United States v. Bryant, Crim.

No. 95-202-CCB-3, 2020 WL 2085471, at *4 (D. Md. Apr. 30, 2020).




                                                  5
         Case 1:04-cr-00029-RDB Document 868 Filed 07/27/21 Page 6 of 9



       In this case, the 3553(a) factors weigh in favor of reducing Martin’s sentence to 300

months. Looking to each of these factors, this Court recognizes strong arguments against

Martin’s immediate release. The parties and this Court agree that the nature and circumstances

of the offenses are serious. Martin and his co-Defendants trafficked in large quantities of

drugs and were involved in the commission of multiple robberies and murders.                 (See

Presentence Investigation Report (“PSR”) ¶¶ 8, 13, 15, 16 18-21.) The weight of the evidence

was also strong. After a 36-day trial, a jury found Martin guilty of Count One (participating in

a racketeering conspiracy, in violation of 18 U.S.C. § 1962(d)) and Count Eight (conspiracy to

distribute and possess with intent to distribute 50 grams or more of crack cocaine and 5

kilograms or more of powder cocaine, in violation of 21 U.S.C. § 846) after presentation of

the Government’s case and consideration of the defense. (Jury Verdict, ECF No. 583.) Martin

was acquitted of the murder charges and, at sentencing, Judge Davis noted “the jury’s decision

not to convict Mr. Martin on the murder counts reflects at the least the jury’s decision not just

that the evidence as to Mr. Martin was insufficient, but that there is some cognizable difference

between Mr. Martin and the other three defendants.” (Sentencing Tr. at 45, ECF No. 710.)

       Martin’s crimes of conviction do not alone dictate whether he would be a danger to

the community today and whether a reduction in his sentence is appropriate. The Court must

also examine Martin’s personal history and characteristics, which present a set of

countervailing considerations. On the one hand, this was not Martin’s first drug conviction:

he has several prior convictions, including one with a firearm. (See PSR ¶¶ 45-48.) He also

has numerous juvenile offenses. (Id. ¶¶ 51-66.) Martin’s criminal activity was continuous until

he received the federal sentence he is currently serving.


                                               6
         Case 1:04-cr-00029-RDB Document 868 Filed 07/27/21 Page 7 of 9



       On the other hand, as the Government concedes, Martin was also a much younger

man at the time he was convicted. (ECF No. 864 at 12.) He was convicted at age twenty-

four and is now forty-three. Over the last nineteen years, his BOP disciplinary record has

remained relatively clean, and he has made significant efforts to improve himself. (See BOP

Inmate Disciplinary Record, ECF No. 864-1.) In the last two years, Martin has incurred only

one infraction, which was non-violent and involved the use of a third-party texting service.

(See BOP Program Review, ECF No. 859-12.) While in prison, Martin has completed drug

education and non-residential drug treatment, in addition to a “Challenge Program,” which is

an “intensive, three phase, 500-hour residential treatment program.” (See ECF Nos. 859-2,

859-3.) Additionally, Martin has successfully completed classes on work habits, forklift safety,

decision-making, alternatives to violence, and anger management. (See ECF Nos. 859-5, 859-

6.)

       As for “the need for a sentence to provide just punishment, promote respect for the

law, reflect the seriousness of the offense, deter crime, and protect the public,” again, this

Court finds persuasive arguments on both sides. Martin has several prior convictions and a

lengthy criminal history. Accordingly, it is only rational to conclude that a substantial penalty

is necessary to dissuade him from future offenses. However, as noted by Judge Davis at

sentencing, Martin’s more limited role in the crimes leading to his conviction and sentence

prompted the jury’s decision not to convict him on the murder counts, reflecting “that there

is some cognizable difference between Mr. Martin and the other three defendants.”

(Sentencing Tr. at 45, ECF No. 710.)




                                               7
        Case 1:04-cr-00029-RDB Document 868 Filed 07/27/21 Page 8 of 9



       In this case, although Martin’s crime was serious and he reoffended in the past, he is

now middle-aged and there is less reason to believe the same would occur today. Upon his

eventual release, Martin will land on solid ground. Letters from Martin and his family

members show that, upon release, he plans to reside with his father and stepmother in New

Port Richey, Florida, away from the negative influences he faced in Maryland. (See ECF Nos.

859-1, 859-7, 859-8.) Letters from family reflect that they are eager for him to return home

after his period of incarceration. (See ECF Nos. 859-9, 859-10, 859-11.)

       Given the serious nature of Martin’s offenses, the strength of the evidence against him,

and his recidivist past, this Court cannot find that Martin has met the requirements for

immediate release under the First Step Act. However, considering his age, efforts toward

rehabilitation, and good behavior, as well as the courts’ expanding authority to exercise

discretion in its sentencing decisions, this Court finds that the 400-month sentence imposed

in 2009 is “greater than necessary” to comply with the purposes of incarceration.

18 U.S.C. § 3553(a). This Court instead finds that a total sentence of 300 months would be

sufficient. Martin has done well in the Bureau of Prisons, with a relatively clean recent

disciplinary record, has completed numerous drug education courses, has taken classes on

work habits, forklift safety, decision-making, alternatives to violence, and anger management,

and has a promising plan in place upon his release. Moreover, a sentence of 300 months is

consistent with this Court’s current sentencing practices for similar crimes. See, e.g., United

States v. Jones, No. JKB-96-0399, ECF No. 634 (D. Md. Apr. 30, 2020) (reducing sentence

under Section 404 of the First Step Act to 330 months for defendant convicted of a drug




                                              8
         Case 1:04-cr-00029-RDB Document 868 Filed 07/27/21 Page 9 of 9



conspiracy involving violence committed by a co-defendant); United States v. Hill, No. JKB-96-

0399, ECF No. 635 (D. Md. Apr. 30, 2020) (same).

       Accordingly, after consideration of the § 3553(a) factors, this Court finds that a

reduction in Martin’s sentence to 300 months and the previously-imposed supervised release

term of five years is appropriate. Therefore, Defendant Martin’s Motion for Reduction of

Sentence under Section 404(b) of the First Step Act (ECF No. 832) and Motion for Imposition

of a Reduced Sentence Pursuant to Section 404 of the First Step Act (ECF No. 859) are

GRANTED.

                                     CONCLUSION

       Accordingly, for the reasons stated above, it is HEREBY ORDERED this 27th day of

July, 2021, that:

   1. Defendant Martin’s Motion for Reduction of Sentence under Section 404(b) of the
      First Step Act (ECF No. 832) and Motion for Imposition of a Reduced Sentence
      Pursuant to Section 404 of the First Step Act (ECF No. 859) are GRANTED;

   2. Defendant Martin’s sentence is reduced to 300 months;

   3. All other terms and conditions remain in effect;

   4. An Amended Judgment & Commitment Order shall be prepared to reflect Defendant
      Martin’s reduction in sentence; and

   5. The Clerk of the Court shall send copies of this Memorandum Order to the parties.



                                                         _______/s/_______________
                                                         Richard D. Bennett
                                                         United States District Judge



                                              9
